OliveR, Chief Judge:
These two appeals for reappraisement are before me for decision on a written stipulation of submission, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the counsel for the parties hereto, subject to the approval of the Court, that the merchandise involved herein consists of various automobiles as listed in Schedule “A” attached hereto checked by Examiner EV Edward W. Yoigt and made a part of this stipulation, which were exported from Germany or England to Canada, and that the facts and issues are similar in all material respects to the subject matter of John V. Carr & Sons, Inc. vs United States, Reappr. Decs. 10442, Vol. 98, Treas. Decs, page 31, February 11, 1963.
IT IS FURTHER STIPULATED AND AGREED that the record of said Reappr. Decs. 10442 be incorporated in this case.
IT IS FURTHER STIPULATED AND AGREED that the automobiles involved herein are identified in the Final List, published as TD 54521, by the Secretary of the Treasury, and effective February 27, 1958, and that the said automobiles were entered for consumption subsequent to February 27,1958.
IT IS FURTHER STIPULATED AND AGREED that on or about the dates of exportation, automobiles, such or similar to those enumerated in said Schedule “A”, were not freely offered for sale, either in Germany, England or in Canada for home consumption or for exportation to the United States within the meaning and context of Sections 402a(e) and 402a(d) of the Tariff Act of 1930; that “neither such or similar” automobiles were “freely offered for sale” to all purchasers in the United States within the meaning of Section 402a(e) of said Act, and no “such or similar” automobiles, within the meaning of Section 402a (f) of said Act, were manufactured in Canada.
IT IS FURTHER STIPULATED AND AGREED that the said automobiles are subject to appraisement on the basis of their cost of production as defined in Section 402a (f) of said Tariff Act.
IT IS FURTHER STIPULATED AND AGREED that column 7 of the attached Schedule “A” represents the sum of (a) “the cost of materials of, and of fabrication, manipulation, or other process employed in manufacturing or producing such or similar merchandise, at a time preceding the date of exportation of the particular merchandise under consideration which would ordinarily permit the manufacture or production of the particular merchandise under consideration in the usual course of business;” (b) “the usual general expenses (not less than 10 percentum of such cost) in the case of such or similar merchandise *423(c) “an addition for profit (not less than 8 percentum of the sum of the amounts found under paragraphs (1) and (2) of this subdivision) equal to the profit which ordinarily is added, in the case of merchandise of the same general character as the particular merchandise under consideration, by manufacturers or producers in the country of manufacture or production who are engaged in the production or manufacture of merchandise of the same class or kind,” as set forth in Section 402a (f) (1) (2) and (4) respectively of said Tariff Act, and that column 8 of the attached Schedule “A” represents the sum of “the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the particular merchandise under consideration in condition, packed ready for shipment to the United States,” as set forth in Section 402a(f) (3) of said Tariff Act.
XT IS FURTHER STIPULATED AND AGREED that the currency abbreviations in columns 7 and 8 of the attached Schedule “A” are defined as follows:
£ denotes English (United Kingdom) pounds sterling
C$ “ Canadian Dollars
D.M. “ German Deutches Marks
IT IS FURTHER STIPULATED AND AGREED that as to all articles involved which are not enumerated in said Schedule “A”, the appeal for reap-praisement is hereby abandoned.
IT IS FURTHER STIPULATED AND AGREED that the above may be deemed submitted for decision upon this stipulation.
On the agreed facts and following my cited decision on the law, I find that the proper basis for appraisement of the automobiles in question, as hereinabove identified, is cost of production, as defined in section 402a(f) of the Tariff Act of 1930, as amended, and hold that such statutory value therefor is as set forth in schedule “A,” hereto attached and made a part hereof.
As to all other merchandise, not identified in the said schedule “A” and included on the invoices covered by the entries involved herein, the appeals for reappraisement are dismissed.
Judgment will be rendered accordingly.